Citation Nr: 0809394	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

2.  Entitlement to an increased rating for instability of the 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to January 
1949. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the veteran's appeal for additional 
development in July 2005.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in March 2008.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The lateral instability or recurrent subluxation in the 
veteran's right knee does not more nearly approximate 
moderate than slight.

2.  The arthritis of the veteran's right knee is manifested 
by limitation of motion; extension is not limited to more 
than 5 degrees and flexion is not limited to less than 45 
degrees.  

3.  The veteran's right knee disability is not manifested by 
frequent episodes of locking, pain and effusion into the 
joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's arthritis of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258-
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in July 2003, prior to the initial adjudication here 
on appeal.  Although he was not specifically informed in this 
letter that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
The RO also informed him of the applicable rating criteria in 
the Statement of the Case.  Although the veteran has not been 
provided notice with respect to the effective-date element of 
the claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that higher 
ratings are not warranted.  Consequently, no effective date 
for a higher rating will be assigned, so the failure to 
provide timely notice with respect to that element of the 
claims is clearly no more than harmless error.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims such as 
the claim for an increased rating for instability of the 
right knee.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Adequate VCAA notice in an 
increased rating claim must inform the claimant that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  The Board finds that while the 
notice the veteran received as regards the right knee 
instability claim was not entirely consistent with the 
requirements of Vazquez, any deficiency was not prejudicial 
to the appellant because he or his representative have 
demonstrated sufficient actual knowledge of these 
requirements in the September 2003 notice of disagreement; 
the February 2004 VA Form 9 (Appeal to Board of Veterans' 
Appeals); a written statement submitted by the veteran in 
February 2006; Written Brief Presentations submitted by the 
veteran's representative in April 2004 and November 2007; and 
in the February 2006 Statement of Accredited Representative.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the  
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent  
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Analysis

The veteran contends that his service-connected right knee 
disabilities are more severe than the current ratings 
reflect.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

A January 1966 Board decision granted entitlement to service 
connection for residuals of a right knee injury.  A January 
1966 rating decision assigned a 10 disability rating for 
instability from April 23, 1965.  That 10 percent disability 
evaluation for right knee instability under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, remains in effect to this date.  
On June 5, 2003, VA received the veteran's claim for an 
increased rating.  In the August 2003 rating decision on 
appeal, service connection was granted for arthritis of the 
right knee with a 10 percent rating, effective June 5, 2003.

The medical evidence demonstrates that any lateral 
instability or recurrent subluxation in the veteran's right 
knee does not more nearly approximate moderate than slight.  
On physical examination in July 2003, the VA examiner found 
that the veteran's right knee had no posterior or 
mediolateral instability.  On physical examination in July 
2005, the examiner did use the word "difficult" in an 
ambiguous description of the "amount" of instability or 
subluxation of the right knee:  However, in light of the 
complete examination report, it appears that he meant to 
state that it was difficult to determine the amount of 
instability given the limitations caused by the veteran's 
morbid obesity.  More specifically, the July 2005 examiner 
found that the veteran's right knee was ligamentously stable, 
anterior and posterior; no gross instability was discerned, 
and it was determined that the veteran had a slightly 
increased translation in the anterior plane.  The July 2003 
VA examiner stated that there were an increased laxity to 
anterior drawer, but there was no posterior or mediolateral 
instability.  In view of the foregoing, the Board concludes 
that the right knee instability does not warrant more than a 
10 percent rating under Diagnostic Code 5257.  

A review of the medical evidence of records shows that the 
veteran has displayed full extension of the right knee on all 
range of motion tests.  Therefore, the disability does not 
warrant a compensable rating under Diagnostic Code 5261.

The medical evidence consistently shows that the veteran has 
nearly full flexion of the right knee.  At the July 2003 VA 
examination he was able to flex his knee to 120 degrees.  
Strength was normal.  There was minimal pain with patellar 
grind.  At the July 2005 VA examination, flexion was to 100 
degrees; after repetition, flexion was to 80 degrees.  
Strength was normal on both examinations.  There was no 
excess fatigability or weakened movement.  The veteran did 
report experiencing flare ups with use, but the examiner's 
testing after repetition still disclosed flexion to 80 
degrees.  Thus, it is clear that when all pertinent 
disability factors are considered, any limitation of flexion 
of the right knee does not more nearly approximate limitation 
to 30 degrees than limitation to 45 degrees.  Therefore, a 
higher rating is not warranted for the right knee under 
Diagnostic Code 5260.  

On remand in July 2005, the Board directed the VA examiner to 
determine whether the veteran's right knee disability 
presented any neurological disability, and to opine whether 
it is at least as likely as not that any such disorder is 
related to the veteran's service-connected right knee 
disabilities.  By addendum opinion dated in December 2005, 
the VA physician reported a finding of right leg decreased 
primary sensation in the distribution of the anterior femoral 
cutaneous nerve of the thigh.  The physician wrote in his 
diagnosis that this abnormality had induced a condition known 
as meralgia paresthetica.  However, the physician concluded 
that this was a fairly common condition, given the veteran's 
experience with radiation therapy for cancer, his age, and 
the evidence of arthritis and osteoarthritis of the lower 
spine.  He concluded that it was not possible to determine an 
etiology for the veteran's right anterior femoral cutaneous 
nerve of the thigh, and that to declare it related to the 
veteran's knee injury of many years ago would be to resort to 
mere speculation.  In view of the foregoing, the Board finds 
that no consideration or further development is warranted 
regarding any neurological disorder under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620, or 8720.

The Board has considered whether there is any other basis for 
assigning more than the currently assigned ratings of 10 
percent, but has found none.  In particular, the Board notes 
that there is no evidence showing locking of the knee and the 
veteran denied any problems with locking at the July 2005 
examination.  Therefore, a higher or separate rating is not 
warranted under Diagnostic Code 5258.  Moreover, a separate 
rating is not warranted under Diagnostic Code 5259 because 
the symptomatology warranting a rating under that Diagnostic 
Code and that justifying a 10 percent rating under Diagnostic 
Codes 5003 and 5260 are not separate and distinct.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted more than the assigned ratings of 10 
percent.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the benefit-of-the-doubt doctrine 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  
The medical evidence preponderates against both of the 
veteran's claims.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for either of the 
service-connected disabilities at issue and that the 
manifestations of such are consistent with the schedular 
criteria.  None of the evidence shows that the manifestations 
of the disabilities at issue are unusual or exceptional.  In 
sum, there is no indication that the average industrial 
impairment from the right knee disabilities is in excess of 
the 10 percent ratings assigned.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v.  Brown, 
9 Vet. App. 337 (1996).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for instability of the right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


